Citation Nr: 0823534	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-13 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at private medical facilities from 
January 17, 2001 to January 20, 2001.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at private medical facilities on 
February 12, 2001.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at private medical facilities on 
June 29, 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1955 to January 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs Medical Center (VAMC) in Bay Pines, Florida, which 
denied the above claims.


FINDINGS OF FACT

1.  The veteran is service connected for rheumatic heart 
disease, rated as 60 percent disabling since September 22, 
1994; and has been in receipt of a total disability rating on 
the basis of individual unemployability (TDIU) since January 
28, 1995.  He has also been determined to have basic 
eligibility for benefits under 38 U.S.C. Chapter 35 from 
January 28, 1995.  

2.  The treatment the veteran received from January 17, 2001 
to January 20, 2001, at the Manatee Memorial Hospital was for 
symptoms a reasonable person would have considered life 
threatening; and VA medical facilities were not feasibly 
available at the time the veteran received that treatment.

3.  The treatment the veteran received on February 12, 2001 
at the Manatee Memorial Hospital was for symptoms a 
reasonable person would have considered life threatening; and 
VA medical facilities were not feasibly available at the time 
the veteran received that treatment.

4.  The treatment the veteran received on June 29, 2002 at 
the Manatee Memorial Hospital was for symptoms a reasonable 
person would have considered life threatening; and VA medical 
facilities were not feasibly available at the time the 
veteran received that treatment.



CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from January 17, 2001 to January 
20, 2001, at Manatee Memorial Hospital have been met.  38 
U.S.C.A. §§ 1728, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 17.53, 17.120, 17.1000-17.1003 
(2007).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on February 12, 2001, at Manatee 
Memorial Hospital have been met.  38 U.S.C.A. §§ 1728, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 17.53, 17.120, 17.1000-17.1003 (2007).

3.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on June 29, 2002, at Manatee 
Memorial Hospital have been met.  38 U.S.C.A. §§ 1728, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 17.53, 17.120, 17.1000-17.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph, or other 
communication, made by the veteran or by others on his/her 
behalf is dispatched to VA for veterans in the 48 contiguous 
States and Puerto Rico, within 72 hours after the hour of 
admission, including in the computation of time Saturday, 
Sunday, and holidays.  38 C.F.R. § 17.54 (2007).

Pursuant to 38 C.F.R. § 17.52(a), VA may contract with non-VA 
facilities for care. Furthermore, 38 C.F.R. § 17.120 (2007) 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed under the following circumstances:

(a)  For veterans with service-connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For non-service-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability;

(4)  For any illness, injury, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and

(c)  When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See also 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).

Prior to the respective unauthorized hospital treatments in 
question, the veteran was service connected for rheumatic 
heart disease, rated 60 percent disabling since September 22, 
1994; and has been in receipt of a TDIU since January 28, 
1995.  He has also been determined to have basic eligibility 
for benefits under 38 U.S.C. Chapter 35 from January 28, 
1995.  As such, the veteran has the required total rating 
such that the treatments in question need not have been for a 
service-connected disability.  Thus, resolution of the 
foregoing issues turn on whether the treatment was for a 
medical emergency such that a VA facility was not feasibly 
available.

Treatment from January 17, 2001 to January 20, 2001

The veteran contends that he is entitled to payment or 
reimbursement of the medical expenses he incurred from 
January 17, 2001 to January 20, 2001, at the Manatee Memorial 
Hospital.  His claim was initially denied in March 2001 on 
the basis that the care he received was not emergent in 
nature such that delay would not have been hazardous to his 
life or health, and that VA facilities were feasibly 
available to provide the treatment he needed.  

Review of the veteran's claims file reveals that he presented 
to the Manatee Memorial Hospital Emergency Room on January 
17, 2001, complaining of not eating, back pain, weakness, a 
decreased ability to stand or walk, falling, and an altered 
mental status encompassed by confusion.  The veteran 
indicated his symptoms had become progressively worse over 
the preceding two to four weeks.  
His medical history was significant for a cardiac disorder, 
to include hypertension, skin cancer, and rheumatoid 
arthritis.  The attending physician described the veteran's 
triage priority as an "emergency."  Upon physical 
examination, he was diagnosed with acute renal failure, with 
secondary diagnoses of hyponatremia, probable hypertension, 
mitral stenosis, osteoarthritis, backache, and trigeminal 
neuralgia.  The veteran was admitted and treated for renal 
failure.  The hospital treatment records show that the 
veteran's home address at the time was in Bradenton, Florida.

A VAMC Chief Medical Officer decision dated in January 2006 
shows that entitlement to payment or reimbursement of the 
medical expenses associated with the foregoing private 
hospital treatment was denied because the treatment was for a 
non-service-connected condition; it was non-emergent (the 
symptoms were two to four weeks in duration); and a VA 
facility was feasibly available.

The Board has considered the January 2006 medical 
determination of the VAMC Chief Medical Officer suggesting 
that the hospital treatment for a non-service-connected 
condition was non-emergent and that a VA facility was 
feasibly available.  However, the Board finds that this 
opinion has limited probative value because the examiner 
failed to point to a specific emergency room treatment record 
or finding contained therein to support the conclusion that 
emergent treatment was not required.  The opinion does not 
address the January 17, 2001, attending physician report 
which determined that the veteran's triage priority was an 
emergency.  Moreover, the Board finds the examiner's cursory 
explanation of whether VA facilities were feasibly available 
to be unavailing, particularly in light of the hospital 
treatment records which set forth that the veteran's place of 
residence was approximately 35 miles from the nearest VA 
medical facility.

Given the evidence of record, the Board concludes instead 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, considering the severity of the 
veteran's symptoms; the initial medical assessment of the 
veteran's status on arrival at Manatee Memorial Hospital as 
"emergency;" and the eventual diagnosis of acute renal 
failure.  A prudent lay person, under these circumstances, 
would have reasonably had concern over his life and well 
being.  It is significant to consider the situation from the 
veteran's perspective prior to admission in a situation 
deemed emergent by a medical professional and absent the 
benefit of competent medical assessment when experiencing the 
symptoms.  It is not unreasonable for one to conclude that 
immediate attention was required.

Additionally, the Board concludes that VA medical facilities 
were not feasibly available in this instance.  When 
determining whether a VA facility was feasibly available, 
consideration must be given to the urgency of the veteran's 
condition, the relative distance of any travel involved, and 
the length of any delay that would have been required to 
obtain treatment from a VA facility.  Here, the nearest VAMC 
was approximately 35 miles from the veteran's home, while the 
Manatee Memorial Hospital was only approximately 10 miles 
from his home, significantly closer.

All this considered, the Board will resolve all reasonable 
doubt in the veteran's favor and conclude he is entitled to 
payment or reimbursement of the unauthorized medical expenses 
he incurred from January 17, 2001 to January 20, 2001, at the 
Manatee Memorial Hospital.  38 C.F.R. §§ 3.102, 4.3.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Treatment on February 12, 2001

The veteran contends that he is entitled to payment or 
reimbursement of the medical expenses he incurred on February 
12, 2001, at the Manatee Memorial Hospital.  His claim was 
initially denied in August 2001 on the basis that the care he 
received was not emergent in nature, and that VA facilities 
were feasibly available to provide the treatment he needed.

Review of the veteran's claims file reveals that he presented 
to the Manatee Memorial Hospital Emergency Room on February 
12, 2001, reporting poor food intake, pain all over, and 
intermittent confusion.  He indicated having similar symptoms 
a few weeks earlier, when he had been treated for kidney 
failure.  The attending physician described the veteran's 
triage priority as "urgent."  Upon physical examination, he 
was diagnosed with dehydration, general weakness, and 
trigeminal neuralgia.  The veteran was treated and released 
for follow-up with his physician.  The hospital treatment 
records show that the veteran's home address at the time was 
in Bradenton, Florida.

A VAMC Chief Medical Officer decision dated in August 2001 
shows that entitlement to payment or reimbursement of the 
medical expenses associated with the foregoing private 
hospital treatment was denied because the treatment was for a 
non-emergent condition and a VA facility was feasibly 
available.

The Board has considered the August 2001 medical 
determination of the VAMC Chief Medical Officer suggesting 
that the hospital treatment was non-emergent and that a VA 
facility was feasibly available.  However, the Board finds 
that this opinion has limited probative value because the 
examiner failed to point to a specific emergency room 
treatment record or finding contained therein to support the 
conclusion that emergent treatment was not required.  The 
opinion does not address the February 12, 2001, attending 
physician report which determined that the veteran's triage 
priority was urgent.  The opinion also failed to consider 
that the veteran experienced similar symptoms just a few 
weeks earlier which were indicative of acute renal failure.  
The opinion also did not explain the significance of the fact 
that the veteran residence at the time was approximately 35 
miles from the nearest VA medical facility.

Given the evidence of record, the Board concludes that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, considering the severity of the 
veteran's symptoms, the initial medical assessment of the 
veteran's status on arrival at Manatee Memorial Hospital as 
"urgent," and current symptoms which paralleled those a few 
weeks earlier which had resulted in an eventual diagnosis of 
acute renal failure.  A prudent lay person, under these 
circumstances, would have reasonably had concern over his 
life and well being.  It is significant to consider the 
situation from the veteran's perspective prior to admission 
in a situation deemed urgent by a medical professional, the 
recent medical history of emergent renal failure, and the  
absence of the benefit of a competent medical assessment when 
experiencing the symptoms.  It is not unreasonable for one to 
conclude that immediate attention was required.

Additionally, the Board concludes that VA medical facilities 
were not feasibly available in this instance.  When 
determining whether a VA facility was feasibly available, 
consideration must be given to the urgency of the veteran's 
condition, the relative distance of any travel involved, and 
the length of any delay that would have been required to 
obtain treatment from a VA facility.  Here, the nearest VAMC 
was approximately 35 miles from the veteran's home, while the 
Manatee Memorial Hospital was only approximately 10 miles 
from his home, significantly closer.

All this considered, the Board will resolve all reasonable 
doubt in the veteran's favor and conclude he is entitled to 
payment or reimbursement of the unauthorized medical expenses 
he incurred on February 12, 2001, at the Manatee Memorial 
Hospital.  38 C.F.R. §§ 3.102, 4.3.  See also Alemany, 9 Vet. 
App. at 519.


Treatment on June 29, 2002

The veteran contends that he is entitled to payment or 
reimbursement of the medical expenses he incurred from June 
29, 2002, at the Manatee Memorial Hospital.  His claim was 
initially denied in August 2002 on the basis that the care he 
received was not emergent in nature, and that VA facilities 
were feasibly available to provide the treatment he needed.

Review of the veteran's claims file reveals that he presented 
to the Manatee Memorial Hospital Emergency Room on June 29, 
2002, reporting an inability to sleep, indigestion, nausea, 
shortness of breath, chest pain, sweating, chills, cough, 
body aches, and stress.  The attending physician described 
the veteran's triage priority as "urgent."  A past medical 
history of renal failure, kidney stones, spinal surgeries, 
brain surgery, hernia, hypertension, rheumatic fever, leaking 
heart valves, and depression was noted.  Upon physical 
examination, he was diagnosed with anxiety reaction.  The 
veteran was treated, provided information on stress and 
available recourses, and released.  The hospital treatment 
records show that the veteran's home address at the time was 
in Bradenton, Florida.

A VAMC Chief Medical Officer decision dated in August 2002 
shows that entitlement to payment or reimbursement of the 
medical expenses associated with the foregoing private 
hospital treatment was denied because the treatment was for a 
non-emergent condition (he had been unable to sleep for four 
nights and there was no cardiac diagnosis) and a VA facility 
was feasibly available.

The Board has considered the August 2002 medical 
determination of the VAMC Chief Medical Officer suggesting 
that the hospital treatment was non-emergent and that a VA 
facility was feasibly available.  However, the Board finds 
that this opinion has limited probative value because the 
examiner failed to point to a specific emergency room 
treatment record or finding contained therein to support the 
conclusion that emergent treatment was not required.  The 
opinion does not address the June 29, 2002, attending 
physician report which determined that the veteran's triage 
priority was urgent.  The opinion also failed to consider 
that the veteran was service-connected for rheumatic heart 
disease and was experiencing symptoms which included 
shortness of breath and chest pains.  The opinion also did 
not explain the significance of the fact that the veteran 
residence at the time was approximately 35 miles from the 
nearest VA medical facility.

Given the evidence of record, the Board concludes that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, considering the severity of the 
veteran's symptoms which included shortness of breath and 
chest pains; his past medical history which included a 
leaking heart valve, hypertension, and rheumatic heart 
disease; and the initial medical assessment of the veteran's 
status on arrival at Manatee Memorial Hospital as "urgent."  
A prudent lay person, under these circumstances, would have 
reasonably had concern over his life and well being.  It is 
significant to consider the situation from the veteran's 
perspective prior to admission in a situation deemed urgent 
by a medical professional, his prior medical history, and the 
absence of the benefit of a competent medical assessment when 
experiencing the symptoms.  It is not unreasonable for one to 
conclude that immediate attention was required.

Additionally, the Board concludes that VA medical facilities 
were not feasibly available in this instance.  When 
determining whether a VA facility was feasibly available, 
consideration must be given to the urgency of the veteran's 
condition, the relative distance of any travel involved, and 
the length of any delay that would have been required to 
obtain treatment from a VA facility.  Here, the nearest VAMC 
was approximately 35 miles from the veteran's home, while the 
Manatee Memorial Hospital was only approximately 10 miles 
from his home, significantly closer.

All this considered, the Board will resolve all reasonable 
doubt in the veteran's favor and conclude he is entitled to 
payment or reimbursement of the unauthorized medical expenses 
he incurred on June 29, 2002, at the Manatee Memorial 
Hospital.  38 C.F.R. §§ 3.102, 4.3.  See also Alemany, 9 Vet. 
App. at 519.


Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist veterans in 
substantiating their claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Here, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at private medical facilities from 
January 17, 2001 to January 20, 2001, is granted.

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at private medical facilities on 
February 12, 2001, is granted.

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at private medical facilities on 
June 29, 2002, is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


